— In a consolidated action for dissolution of a partnership and an accounting, and to recover chattels, the parties being husband and wife, the husband appeals from two orders. The first order, entered on February 16, 1953, denied his motion lo compel the wife to discontinue her cause, for dissolution of the partnership and for an accounting, or in the alternative to stay the action pending entry of a decree of divorce in an action brought by the husband in Florida. The second order, entered on March 5, 1953, denied his motion for reargument, or in the alternative for a stay of trial pending determination of his appeal from the first order. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.